             Case 6:20-cv-00403-ADA Document 1 Filed 05/18/20 Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

   WSOU INVESTMENTS, LLC d/b/a                       §
   BRAZOS LICENSING AND                              §
   DEVELOPMENT,                                      §         CIVIL ACTION NO. 6:20-cv-403
                                                     §
             Plaintiff,                              §           JURY TRIAL DEMANDED
                                                     §
   v.                                                §
                                                     §
   DELL TECHNOLOGIES INC., DELL                      §
   INC., AND EMC CORPORATION,                        §
                                                     §
             Defendants.                             §

                  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos” or

“Plaintiff”), by and through its attorneys, files this Complaint for Patent Infringement against Dell

Technologies Inc., Dell Inc., and EMC Corporation (collectively, “Defendants”) and alleges:

                                        NATURE OF THE ACTION
        1.       This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.

                                               THE PARTIES
        2.       Brazos is a limited liability corporation organized and existing under the laws of

Delaware, with its principal place of business at 605 Austin Avenue, Suite 6, Waco, Texas 76701.

        3.       On information and belief, defendant Dell Technologies Inc. is a Delaware

corporation with a principal place of business at One Dell Way, Round Rock, Texas 78682.

        4.       On information and belief, defendant Dell Inc. is a Delaware corporation with a

principal place of business at One Dell Way, Round Rock, Texas 78682. Dell Inc. is wholly owned

by its corporate parent, Dell Technologies Inc.


                                                      1
            Case 6:20-cv-00403-ADA Document 1 Filed 05/18/20 Page 2 of 11




       5.       On information and belief, defendant EMC Corporation is a Massachusetts

corporation with a principal place of business at One Dell Way, Round Rock, Texas 78682. EMC

Corporation is wholly owned by its corporate parent, Dell Technologies Inc.

                                 JURISDICTION AND VENUE
       6.       This is an action for patent infringement which arises under the Patent Laws of the

United States, in particular, 35 U.S.C. §§ 271, 281, 284, and 285.

       7.       This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

       8.       This Court has specific and general personal jurisdiction over each defendant

pursuant to due process and/or the Texas Long Arm Statute, because each defendant has committed

acts giving rise to this action within Texas and within this judicial district. The Court’s exercise of

jurisdiction over each defendant would not offend traditional notions of fair play and substantial

justice because each defendant has established minimum contacts with the forum. For example,

on information and belief, each defendant has committed acts of infringement in this judicial

district, by among other things, selling and offering for sale products that infringe the asserted

patent, directly or through intermediaries, as alleged herein.

       9.       Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§1391

and/or 1400(b). Each defendant has established places of business in the Western District of Texas.

Each defendant is registered to do business in Texas. Upon information and belief, each defendant

has transacted business in this District and has committed acts of infringement in this District.

                             COUNT ONE - INFRINGEMENT OF
                                U.S. PATENT NO. 9,137,144

       10.      Brazos re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.



                                                      2
          Case 6:20-cv-00403-ADA Document 1 Filed 05/18/20 Page 3 of 11




       11.     On September 15, 2015, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 9,137,144 (“the ‘144 Patent ’”), entitled “Method and Apparatus for

Communication Path Selection.” A true and correct copy of the ‘144 Patent is attached as Exhibit

A to this Complaint.

       12.     Brazos is the owner of all rights, title, and interest in and to the ‘144 Patent,

including the right to assert all causes of action arising under the ‘144 Patent and the right to any

remedies for the infringement of the ‘144 Patent.

       13.     Defendants make, use, sell, offer for sale, import, and/or distribute in the United

States, including within this judicial district, products such as, but not limited to, augmented reality

headsets and services, including but not limited to, the Dell EMC SmartFabric Operating System

(collectively, the “Accused Products”).

       14.     The Accused Products support multiple architecture and environments.




Source: https://topics-cdn.dell.com/pdf/smartfabric-os10-5-0_en-us.pdf


       15.     The Accused Products include standard networking features and switching routing

protocols. The SmartFabric OS also provides a method of selecting a communication path from a




                                                      3
          Case 6:20-cv-00403-ADA Document 1 Filed 05/18/20 Page 4 of 11




group of equal-cost paths with the help of hashing. The hash algorithm makes decisions that are

based on values in various packet fields and internal values.




Source: https://topics-cdn.dell.com/pdf/smartfabric-os10-5-0_en-us.pdf




Source: https://topics-cdn.dell.com/pdf/smartfabric-os10-5-0_en-us.pdf
        16.    A VLAN, i.e., Virtual Local Area Network, provides a way to group devices with

a LAN. A group of devices within a VLAN communicate as if they were attached to the same

wire.




https://www.dell.com/community/Connectrix/An-Introduction-to-VLAN-and-Trunk/td-
p/7076385,




                                                    4
          Case 6:20-cv-00403-ADA Document 1 Filed 05/18/20 Page 5 of 11




       17.     For configuring the load balancing parameters, a router/switch can use the hash

fields as VLAN -ID for the hash calculations.




Source: https://topics-cdn.dell.com/pdf/smartfabric-os10-5-0_en-us.pdf
       18.     The traffic forwards to the VLAN with the help of hash values. The port in a port-
channel or a next-hop in an ECMP group is selected based on hash key modulo the number of
ports in a port channel.




Source: https://topics-cdn.dell.com/pdf/smartfabric-os10-5-0_en-us.pdf

       19.     ECMP (i.e., equal-cost multipath routing) is a routing technique where next-hop

packet forwarding (i.e., forwarding through the node) to a single destination can occur over

multiple best paths (i.e., lowest cost paths).

       20.     There are multiple nodes between a single source node and a destination node.

These multiple nodes give rise to multiple paths. Dell Smart Fabric OS uses ECMP to determine



                                                   5
            Case 6:20-cv-00403-ADA Document 1 Filed 05/18/20 Page 6 of 11




the multiple best paths. The best paths are the lowest cost paths, i.e., paths with the minimum

number of hops between the source node and destination node. These paths are used for forwarding

packet from the source node to the destination node. (i.e., a plurality of contiguous communication

paths).




Source: https://topics-cdn.dell.com/pdf/smartfabric-os10-5-0_en-us.pdf

          21.   The hashing algorithm helps in determining the best paths for communication

traffic. Hashing helps in mapping VLAN ID with a set of lowest-cost paths by using VLAN ID

for hash calculations. The hash key modulo, i.e. N, is the number of ports in a port channel or next-

hops in ECMP groups (i.e., the paths to the next nodes). The Hash fields for load balancing can

also be VLAN based on a VLAN ID (i.e., V). Mod of V with N is used to determine hash value.




Source: https://topics-cdn.dell.com/pdf/smartfabric-os10-5-0_en-us.pdf.




                                                     6
           Case 6:20-cv-00403-ADA Document 1 Filed 05/18/20 Page 7 of 11




Source: https://topics-cdn.dell.com/pdf/smartfabric-os10-5-0_en-us.pdf

       22.     After the resilient hashing for the ECMP groups, a flow-map table is created with

64 paths for the traffic flow. The paths on the flow-map table distribute the traffic equally and

identify the traffic uniquely.

       23.      As an example, traffic 1 is mapped on the next-hop A (i.e., path A). The paths/next-

hops are uniquely identified (based on an index) by the hashing algorithm to distribute the traffic

equally.




                                                    7
         Case 6:20-cv-00403-ADA Document 1 Filed 05/18/20 Page 8 of 11




Source: https://topics-cdn.dell.com/pdf/smartfabric-os10-5-0_en-us.pdf

       24.     As an example, after the resilient hashing, Traffic 1 maps to next-hop A, Traffic 2

maps to next-hop B, and Traffic 3 maps to next-hop C (i.e., selecting a path associated with an

index equal to the result). The hash key modulo, i.e. N, is the number of ports in a port channel or

next-hop in an ECMP group. V is the value of the VLAN ID used.




Source: https://topics-cdn.dell.com/pdf/smartfabric-os10-5-0_en-us.pdf




                                                    8
           Case 6:20-cv-00403-ADA Document 1 Filed 05/18/20 Page 9 of 11




         25.    In view of preceding paragraphs, each and every element of at least claim 1 of the

‘144 Patent is found in the Accused Products.

         26.    Defendants continue to directly infringe at least one claim of the ‘144 Patent,

literally or under the doctrine of equivalents, by making, using, selling, offering for sale, importing,

and/or distributing the Accused Products in the United States, including within this judicial district,

without the authority of Brazos.

         27.    Defendants have received notice and actual or constructive knowledge of the ‘144

Patent since at least the date of service of this Complaint.

         28.    Since at least the date of service of this Complaint, through its actions, Defendants

have actively induced product makers, distributors, retailers, and/or end users of the Accused

Products to infringe the ‘144 Patent throughout the United States, including within this judicial

district, by, among other things, advertising and promoting the use of the Accused Products in

various websites, including providing and disseminating product descriptions, operating manuals,

and other instructions on how to implement and configure the Accused Products. Examples of

such advertising, promoting, and/or instructing include the documents at:

     •    https://topics-cdn.dell.com/pdf/smartfabric-os10-5-0_en-us.pdf
     •    https://www.dell.com/community/Connectrix/An-Introduction-to-VLAN-and-
          Trunk/td-p/7076385


         29.    Since at least the date of service of this Complaint, through its actions, Defendants

have contributed to the infringement of the ‘144 Patent by having others sell, offer for sale, or use

the Accused Products throughout the United States, including within this judicial district, with

knowledge that the Accused Products infringe the ‘144 Patent. The Accused Products are

especially made or adapted for infringing the ‘144 Patent and have no substantial non-infringing




                                                      9
         Case 6:20-cv-00403-ADA Document 1 Filed 05/18/20 Page 10 of 11




use. For example, in view of the preceding paragraphs, the Accused Products contain functionality

which is material to at least one claim of the ‘144 Patent.

                                             JURY DEMAND
       Brazos hereby demands a jury on all issues so triable.


                                    REQUEST FOR RELIEF

       WHEREFORE, Brazos respectfully requests that the Court:

       (A)     Enter judgment that Defendants infringe one or more claims of the ‘144 Patent

literally and/or under the doctrine of equivalents;

       (B)     Enter judgment that Defendants have induced infringement and continue to induce

infringement of one or more claims of the ‘144 Patent;

       (C)     Enter judgment that Defendants have contributed to and continue to contribute to

the infringement of one or more claims of the ‘144 Patent;

       (D)     Award Brazos damages, to be paid by Defendants in an amount adequate to

compensate Brazos for such damages, together with pre-judgment and post-judgment interest for

the infringement by Defendants of the ‘144 Patent through the date such judgment is entered in

accordance with 35 U.S.C. § 284, and increase such award by up to three times the amount found

or assessed in accordance with 35 U.S.C. § 284;

       (E)     Declare this case exceptional pursuant to 35 U.S.C. § 285; and

       (F)     Award Brazos its costs, disbursements, attorneys’ fees, and such further and

additional relief as is deemed appropriate by this Court.




                                                      10
        Case 6:20-cv-00403-ADA Document 1 Filed 05/18/20 Page 11 of 11




Dated: May 18, 2020                  Respectfully submitted,

                                    /s/ James L. Etheridge
                                    James L. Etheridge
                                    Texas State Bar No. 24059147
                                    Ryan S. Loveless
                                    Texas State Bar No. 24036997
                                    Travis L. Richins
                                    Texas State Bar No. 24061296
                                    ETHERIDGE LAW GROUP, PLLC
                                    2600 E. Southlake Blvd., Suite 120 / 324
                                    Southlake, Texas 76092
                                    Telephone: (817) 470-7249
                                    Facsimile: (817) 887-5950
                                    Jim@EtheridgeLaw.com
                                    Ryan@EtheridgeLaw.com
                                    Travis@EtheridgeLaw.com


                                    COUNSEL FOR PLAINTIFF




                                          11
